     Case 7:20-cr-00240 Document 167 Filed on 11/16/20 in TXSD Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 7:20−cr−00240

Daniel Sepulveda




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Randy Crane
PLACE:
by video
United States District Court
1701 W. Bus. Hwy. 83
McAllen, TX
DATE: 11/17/2020
TIME: 08:30 AM

TYPE OF PROCEEDING: Sentencing


Date: November 16, 2020
                                                        David J. Bradley, Clerk
